Name: Council Regulation (EEC) No 2047/92 of 30 June 1992 fixing the prices, aids and percentages of aid to be retained in the olive-oil sector for the 1992/93 marketing year
 Type: Regulation
 Subject Matter: prices;  processed agricultural produce;  economic policy
 Date Published: nan

 30 . 7 . 92 Official Journal of the European Communities No L 215 / 3 COUNCIL REGULATION (EEC) No 2047/ 92 of 30 June 1992 fixing the prices, aids and percentages of aid to be retained in the olive-oil sector for the 1992 /93 marketing year Whereas , if producers are to receive a fair income , production aid must be fixed in the light of the impact which the consumption aid has on a part only of production ; Whereas Articles 95 and 293 of the Act of Accession make provision for Community aid for the production of olive oil in Spain and Portugal ; whereas , pursuant to Articles 79 and 246 of that Act , the Community aid in Spain and Portugal should be aligned on the common aid at the beginning of the marketing year ; whereas the rules on that alignment result in the Spanish and Portuguese aid rates shown below; Whereas , in accordance with Articles 5 (4 ) and 20d ( 1 ) of Regulation No 136 / 66 /EEC , the percentages of production aid to be allocated to finance measures to improve the quality of olive-oil production and to finance expenditure incurred in the work done by recognized producer organizations or associations thereof in administering and controlling olive-oil production aid , should be determined ; Whereas Article 2 of Council Regulation (EEC ) No 3416 / 90 of 27 November 1990 on the introduction of Community aid for the consumption of olive oil in Spain and Portugal ( s ) lays down criteria for adjusting this aid to the Community level ; whereas the application of those criteria results in consumption aid in Spain and Portugal during the 1992 / 93 marketing year being fixed at the levels indicated in this Regulation ; Whereas , pursuant to Article 11 ( 5 ) and (6 ) of Regulation No 136 / 66 / EEC , a certain percentage of the consumption aid during each olive-oil marketing year is to be used , on the one hand , to finance measures by the recognized trade organizations referred to in paragraph 3 of the abovementioned Article and , on the other hand , to finance measures to promote olive-oil consumption in the Community ; whereas the said percentages for the 1992 / 93 marketing year should be fixed , THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the Act of Accession of Spain and Portugal , and in particular Articles 89 ( 1 ), 92 ( 3 ), 234 (2 ) and 290 (3 ) thereof, Having regard to Council Regulation No 136 / 66 / EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (*), and in particular Articles 4 (4), 5 ( 1 ) and 11 (6 ) thereof, Having regard to the proposal from the Commission (2 ), Having regard to the opinion of the European Parliament ( 3 ), Having regard to the opinion of the Economic and Social Committee ( 4 ), Whereas the target price for olive-oil production must be fixed in accordance with the criteria laid down in Articles 4 and 6 of Regulation No 136 / 66 /EEC; Whereas the intervention price must be fixed in accordance with the criteria laid down in Article 8 of Regulation, No 136 / 66 / EEC; Whereas , as a result of the application ofArticles 68 and 236 of the Act of Accession, the intervention price for olive oil in Spain and Portugal differs from the common prices; whereas the detailed rules for the alignment of intervention prices for olive oil applicable in Spain and Portugal are those provided for in the second indents of Articles 92 ( 2 ) and 290 (2) of the Act of Accession ; Whereas the representative market price must be fixed according to the criteria laid down in Article 7 of Regulation No 136 / 66 / EEC; Whereas the threshold price must be fixed in such a way that the selling price for the imported product at the frontier crossing point determined in accordance with Article 9 of Regulation No 136 / 66 / EEC is the same as the representative market price , account being taken of the effect of the measures referred to in Article 11 (6 ) of the said Regulation ; HAS ADOPTED THIS REGULATION: Article 1 For the 1992 / 93 marketing year , the production target price and the intervention price for olive oil shall be as follows : ( a ) production target price : ECU 322,01 / 100 kg; (') OJ No 172 , 30 . 9 . 1966 , p. 3025 /66 . Regulation as last amended by Regulation (EEC ) No 2046 / 92 ( see page 1 of this Official Journal ). (2 ) OJ No C 119 , 11 . 5 . 1992 , p. 22 . ( 3 ) OJ No C 150 , 15 . 6 . 1992 . ( 4 ) OJ No C 169 , 6 . 7 . 1992 . ( 5 ) OJ No L 330, 29 . 11 . 1990 , p. 6 . No L 215 / 4 Official Journal of the European Communities 30 . 7 . 92 2 . For the 1992 / 93 marketing year , the percentage of the production aid which may be withheld pursuant to Article 20d ( 1 ) of Regulation No 136 / 66 / EEC for organizations of olive oil producers or associations thereof recognized under the said Regulation shall be 1 ,2 % . Article 5 For the 1992 / 93 marketing year , the levels of consumption aid for olive oil in Spain and Portugal shall.be as follows :  for Spain : ECU 45,75 / 100 kg,  for Portugal : ECU 48,25 / 100 kg. Article 6 1 . For the 1992/ 93 marketing year , the percentage of consumption aid referred to in Article 11 ( 5 ) of Regulation No 136 / 66 / EEC shall be 2% . 2 . For the 1992 / 93 marketing year the percentage of consumption aid to be allocated to the measures referred to in Article 11 ( 6 ) of Regulation No 136 / 66 / EEC shall be 0,7% . (b ) intervention price :  for Spain ECU 183,27 / 100 kg,  for Portugal ECU 198,48 / 100 kg,  for the Community of Ten : ECU 202,37 / 100 kg . Article 2 For the 1992 / 93 marketing year , the representative market price and the threshold price for olive oil shall be as follows:  representative market price : ECU 191,78 / 100 kg,  threshold price : ECU 188,48 / 100 kg . Article 3 For the 1992 / 93 marketing year , the production aid shall be as follows : ( a)  for Spain : ECU 55,47/ 100 kg,  for Portugal : ECU 62,98 / 100 kg,  for the Community of Ten : ECU 84,33 / 100 kg ; ( b ) for growers whose average production is less than 500 kg of olive oil per marketing year :  for Spain : ECU 61,89 / 100 kg,  for Portugal : ECU 59,40 / 100 kg,  for the Community of Ten : ECU 92,12 / 100 kg . Article 4 1 . For the 1992 /93 marketing year , 1,6% of the production aid earmarked for olive-oil producers shall be allocated to the financing of specific measures to improve the quality of olive oil in each producer Member State . Article 7 The prices referred to in this Regulation relate to ordinary virgin olive oil , the free fatty acid level of which , expressed in oleic acid , is 3,3 grammes for 100 grammes . Article 8 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from 1 November 1992 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 30 June 1992 . For the Council The President Arlindo MARQUES CUNHA